AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                                  for the_                            EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                       Nov 12, 2019
             UNITED STATES OF AMERICA,
                                                                                                              SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-cv-00361-SMJ
 BONNIE LYONS, individually and as distributee of the                )
  Estate of Robert C. Lyons; ESTATE OF ROBERT C.                     )
        LYONS; and CHELAN COUNTY, WA,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: JUDGMENT is entered in favor of the United States of America against Bonnie Lyons for Trust Fund Recovery Penalty
’
              assessments for the tax periods ending 06/30/2004; 03/31/2005; 06/30/2005; 09/30/2005; 12/31/2005; 06/30/2006; and
              09/30/2006, totaling $262,046.64, including accrued interest calculated under 26 U.S.C. §§ 6601, 6621 through August 7,
              2019, plus additional statutory interest to accrue pursuant to 26 U.S.C. §§ 6601, 6621, 6622, and 28 U.S.C. § 1961(c)
              after August 7, 2019.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Salvador Mendoza, Jr.                         on a Stipulation of Judgment.




Date: November 12, 2019                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
